HULBERT, District Judge.
This action was commenced on March 1, 1939, and issue was joined by the filing of the defendant’s answer on April 24, 1939, and the case was placed on the jury calendar of this court. On January 19, 1940, the defendant filed an amended answer and the action has been on the jury day calendar since May 27, 1940, but the trial has been postponed owing to the illness of the defendant’s counsel.
On October 4, 1940, defendant’s attorney served' a notice upon the plaintiff’s attorneys to take the deposition of the plaintiff who resides in New Canaan, Connecticut, on October 9, 1940, and to continue from day to day until completed.
Plaintiff moves to vacate the notice of examination on several grounds: (1) That plaintiff resides outside of the Southern District and has not been served with a subpoena. That objection is overruled. (2) That the place where the plaintiff is required to appear for examination is the office of the defendant’s attorneys. That objection is sustained. (3) That defendant should not have the examination because of its laches. There is some merit in that contention, but the case is No. 35 on the jury day calendar today and will not in all probability be reached for a matter of ten days so that there is no probability that the examination will delay the trial, and the motion will be denied upon condition that it proceed continuously until terminated.
The plaintiff will appear in room 506, United States Court House, Foley Square, New York City, October 9, 1940, at 11:30 A.M. to be sworn, and the court will then give directions with respect to the place of examination in the court house.